UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4963



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


KEITH RAMONE MELVIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:07-cr-00035-D)


Submitted:   May 14, 2008                     Decided:   June 3, 2008


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith Ramone Melvin pled guilty, without a plea agreement,

to possession of firearms and ammunition by a felon, in violation of

18 U.S.C. § 922(g)(1) (2000).         Melvin was sentenced to 120 months’

imprisonment.      Finding no error, we affirm.

           On appeal, Melvin initially contends that the district

court erred in sentencing him based on facts that were neither

charged, admitted, nor found by a jury beyond a reasonable doubt.

However,   after    United   States    v.   Booker,   543   U.S.   220   (2005),

sentencing courts are still required to calculate the applicable

advisory guideline range based on appropriate findings of fact.

United States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006).                We

have previously noted that sentencing factors should continue to be

evaluated based on the preponderance of the evidence. United States

v. Morris, 429 F.3d 65, 72 (4th Cir. 2005).           Thus, we conclude the

district court properly determined Melvin’s advisory guideline range

based on facts found by a preponderance of the evidence.

           Melvin also contends that his sentence is unreasonable.

When determining a sentence, the district court must calculate the

appropriate advisory guideline range and consider it in conjunction

with the factors set forth in 18 U.S.C. § 3553(a) (2000).                United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).              Appellate

review of a district court’s imposition of a sentence is for abuse

of discretion.      Gall v. United States, 128 S. Ct. 586, 597 (2007);


                                      - 2 -
see also United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

Sentences within the applicable Guidelines range may be presumed

reasonable.     Pauley, 511 F.3d at 473.

           The district court followed the necessary procedural steps

in   sentencing    Melvin,    appropriately   treating    the    Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant § 3553(a)

factors.   Furthermore, Melvin’s 120-month sentence, which is no

greater than either the Guidelines range or the statutory maximum,

may be presumed reasonable.      Thus, we conclude Melvin has failed to

establish that the district court abused its discretion in imposing

the chosen sentence.

           Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -